Citation Nr: 1547607	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-40 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code, or under Chapter 30, Title 38, United States Code.



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 2007 to June 2010.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Educational Center in Muskogee, Oklahoma.  The Regional Office (RO) in Atlanta, Georgia has jurisdiction of the appeal.  

The Board remanded this claim to the agency of original jurisdiction (AOJ) for additional development in June 2011.  The AOJ obtained copies of the Veteran's service personnel records and associated the records with the file.  The Board finds that the directed development has finally been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to education benefits, which were denied in a July 2010 rating decision based on a finding that his character of service as "Under Honorable Conditions (General)," and noted the narrative reason for his separation as a pattern of misconduct, which was held to be a bar to the awarding of educational benefits.

It is noted that the Veteran has since been service connected for bipolar disorder.

The Veteran's file before the Board is contained in Virtual VA, in the Veterans Benefits Management System (VBMS), and in a paper file.  Review of the Virtual VA file shows that the Veteran was sent two demand letters from the Debt Management Center.  A February 2010 letter indicates that VA recently sent the Veteran a letter explaining that his entitlement to education benefits had changed and as a result, he was paid $3,000.00 more than he was entitled to receive.  A July 2012 letter indicates that VA recently sent the Veteran a letter explaining that his entitlement to education benefits had changed and as a result, he was paid $1,409.67 more than he was entitled to receive.  

The Board finds that the appeal must be remanded to obtain a complete copy of the Veteran's education file and any determinations that he was eligible for education benefits, the amount of education benefits paid, and any determinations that the Veteran was subsequently ineligible for education benefits, resulting in an overpayment.  

At this time, there is limited information regarding the Veteran's education claims.  The physical claims file and electronic files, which are available for Board review, do not contain any pertinent records showing a grant of his education benefits claim or the determinations that his entitlement to the education benefits had changed resulting in an overpayment of benefits.  It is not clear what type of education benefits, if any, were granted to the Veteran and why his eligibility had changed.  

This information is essential to the adjudication of this claim, since the issue on appeal is eligibility to education benefits under Chapter 30 and Chapter 33.  

On remand, the Veteran's complete education file must be obtained.  Also, records showing why the overpayments of education benefits had been created due to education benefits being erroneously paid and the reasons for the Veteran's ineligibility for such education benefits should also be associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Associate a complete copy of the Veteran's education folder with the physical claims folder and/or attach it to his electronic file.  Records showing the grant of any education benefits, the type of education benefits granted, the determinations that his entitlement or eligibility to the education benefits had changed, the reasons for the Veteran's ineligibility for such education benefits, and the creation of the overpayment of benefits should be associated with the claims file or electronic file.  
Associate any Department of Defense determination of ineligibility for education benefits with the claim file should be associated with the claims file or electronic file.

2.  After completing the above, the Veteran's claim for entitlement to basic eligibility for educational assistance under Chapter 30 and 33, Title 38, United States Code, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


